Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 10/06/2022 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0053, the phrase “RF power in 349a” should read “RF power in 349b” to align with the drawings.
In paragraph 0060, the phrase “the controller is configured to configured to control rotation of the liner” should read “the controller is configured to control rotation of the liner” to remove repeated words.
In paragraph 0060, the phrase “In some embodiments the controller is configured control the chamber” should read “In some embodiments, the controller is configured to control the chamber” to correct grammar.
In paragraph 0082, the phrase “Then, at 670, steps 660 and 670 are repeated” should read “Then, at 680, steps 660 and 670 are repeated” to align with the drawings and the preliminary amendment made in paragraph 0079.
Appropriate correction is required.

Claim Objections
Claims 4, 9, and 13 objected to because of the following informalities:  
In claims 4 and 13, the phrase “to a SiOxNy layer” should read “to form a SiOxNy layer” to correct grammar.
In claim 9, the phrase “multilayer stack of alternating layer” should read “multilayer stack of alternating layers” to correct grammar.
Appropriate correction is required.

Claim Interpretation
The subscripts “x” and “y” in the chemical formulas (e.g. SiOxNy) are interpreted to be any stoichiometric values greater than 0, including fractional/decimal values.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9, 12-14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 12, the limitation “to form a SiNx layer” is unclear as to whether the “SiNx layer” is the same as or different from the SiNx layer described in claim 2. This rejection may be overcome by amending the claim to read “the SiNx layer” instead.
In claims 4 and 13, the limitation “to a SiOxNy layer” is unclear as to whether the “SiOxNy layer” is the same as or different from the SiOxNy layer described in claim 2. This rejection may be overcome by amending the claim to read “the SiOxNy layer” instead.
In claim 16, the limitation “controlling rotation speed of the liner to up to 20 rpm” is unclear as to whether the limitation requires controlling/limiting the rotation speed to a speed of 20 rpm or less or controlling the rotation speed to exactly 20 rpm.
Claims 5-9 and 14 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180211826 A1) in view of Choi (US 20120009356 A1) and Ranish (US 20140345526 A1).
	Regarding claim 1, Wang (US 20180211826 A1) teaches a multi-cathode deposition chamber 500 for forming an EUV mask blank having a multilayer stack of alternating layers of molybdenum and silicon by PVD onto a substrate within the chamber (para 0084-0087; Fig. 11).
	Wang fails to explicitly teach forming a first layer on a portion of the chamber interior and depositing a second layer on the first layer to form a bilayer selected from the group consisting of a SiNx/SiOxNy bilayer, a SiNx/Mo bilayer, a SiNx/Al bilayer, SiNx/MoSix bilayer, SiNx/AlSix bilayer, SiNx/MoxAly bilayer, a SiOxNy/Mo bilayer, a SiOxNy/Al bilayer, a SiOxNy/MoSix bilayer, a SiOxNy/AlSix bilayer, and a SiOxNy/MoxAly bilayer.
	However, Choi (US 20120009356 A1), in the analogous art of thin film deposition, teaches a seasoning film coated on a liner and chamber wall to seal remaining contaminants to prevent flaking off of contaminants during subsequent deposition processes, wherein the seasoning film may comprise layers of silicon nitride and silicon oxynitride, which results in a SiNx/SiOxNy bilayer (para 0037, 0042, claims 17-18). Additionally, Ranish (US 20140345526 A1), in the analogous art of thin film deposition, teaches coating onto a liner may be performed by CVD or PVD (para 0040).
Wang teaches a process kit or shield to surround the processing volume and protect other chamber components from contamination (para 0030). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit a silicon nitride and silicon oxynitride coating on the shield of Wang by PVD to reduce chamber contamination.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180211826 A1) in view of Choi (US 20120009356 A1) and Ranish (US 20140345526 A1), as applied to claim 1 above, and further in view of Hofmann (US 20170115555 A1) and Subramani (US 20170178877 A1).
Regarding claim 2, the combination of Wang, Choi, and Ranish fails to explicitly teach the first layer is a SiNx layer, the second layer is a SiOxNy layer, and the multi-cathode PVD chamber comprises a first silicon target, a second silicon target, a third silicon target, and a fourth molybdenum target. However, because Choi teaches forming a seasoning film comprising at least one or more layers of silicon nitride and silicon oxynitride (para 0042), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform deposition of a silicon nitride layer before deposition of a silicon oxynitride layer because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).
Furthermore, Hofmann (US 20170115555 A1), in the analogous art of sputtering, teaches depositing alternating layers of molybdenum and silicon using a multi-cathode PVD chamber having multiple targets including at least one (first) silicon target and one (fourth) molybdenum target (para 0073, claim 4-5). Wang and Hofmann both teach depositing alternating layers of molybdenum and silicon in a multi-cathode PVD chamber (Wang para 0086, Fig. 11; Hofmann claims 4-5, Fig. 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include at least one silicon target and one molybdenum target in the multi-cathode PVD chamber of Wang to deposit the alternating layers of molybdenum and silicon.
The combination of Wang, Choi, Ranish, and Hofmann fails to explicitly teach a second silicon target and a third silicon target. However, Subramani (US 20170178877 A1), in the analogous art of sputtering, teaches a multi-cathode vapor deposition chamber containing three of each target material (104, 106) of the same material for simultaneous deposition to improve target life and reduce the frequency with which targets are changed (para 0030; Fig. 4). Wang teaches the importance of target life (para 0003, 0083) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include three targets of each deposition material (silicon and molybdenum) in the apparatus of Wang to improve target lifetime and reduce downtime, thus resulting in a second and third silicon target.
Alternatively, though the combination of Wang, Choi, Ranish, and Hofmann fails to explicitly teach a second silicon target and third silicon target, the mere duplication of targets in the multi-cathode PVD chamber has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B).

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180211826 A1) in view of Choi (US 20120009356 A1), Ranish (US 20140345526 A1), Hofmann (US 20170115555 A1), and Subramani (US 20170178877 A1), as applied to claim 2 above, and further in view of Anzaki (US 6277507 B1).
	Regarding claim 3, the previous combination of Wang, Choi, Ranish, Hofmann, and Subramani fails to explicitly teach flowing a mixture of Ar/N2 gas in the PVD chamber and sputtering from the first silicon target to form a SiNx layer on the portion of the chamber interior. However, Anzaki (US 6277507 B1), in the analogous art of sputtering, teaches forming a silicon nitride film by reactive sputtering using one or more silicon targets in a mixed gas comprising nitrogen and an inert gas, such as argon (col 4 line 33-36). Because Anzaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the silicon nitride layer of Wang in view of Choi and Ranish using reactive sputtering of at least one of the silicon targets with a nitrogen and argon mixed gas (Ar/N2 gas) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The three silicon targets of Wang in view of Choi, Ranish, Hofmann, and Subramani are identical (Subramani para 0030) and Anzaki teaches that reactive sputtering may be performed with one or more silicon targets (col 4 line 33-36); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the reactive sputtering of silicon nitride with any or all of the silicon targets, including the first silicon target, with a reasonable expectation of success. Alternatively, sputtering any of the silicon targets would constitute sputtering the “first” silicon target because the claims do not place any other restrictions on which silicon target is the “first” silicon target.
	Regarding claim 4, the previous combination of Wang, Choi, Ranish, Hofmann, Subramani, and Anzaki fails to explicitly teach flowing a mixture of Ar/N2/O2 gas in the PVD chamber and sputtering the second silicon target to form a SiOxNy layer on the SiNx layer to form a SiNx/SiOxNy bilayer. However, Anzaki also teaches forming a silicon oxynitride film by reactive sputtering using one or more silicon targets in a mixed gas comprising oxygen, nitrogen, and an inert gas, such as argon (col 4 line 28-32). Because Anzaki teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the silicon oxynitride layer of Wang in view of Choi and Ranish using reactive sputtering of at least one of the silicon targets with a nitrogen, oxygen, and argon mixed gas (Ar/N2/O2 gas) with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The three silicon targets of Wang in view of Choi, Ranish, Hofmann, and Subramani are identical (Subramani para 0030) and Anzaki teaches that reactive sputtering may be performed with one or more silicon targets (col 4 line 33-36); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the reactive sputtering of silicon nitride with any or all of the silicon targets, including the second silicon target, with a reasonable expectation of success.


Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the combination of Wang, Choi, Ranish, Hofmann, Subramani, and Anzaki described above fails to explicitly teach forming a range of from 3 to 10 SiNx/SiOxNy bilayers before placing the substrate in the multi-cathode PVD chamber. Additionally, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claim limitation. Therefore, claim 5 contains allowable subject matter.
Claims 6-9 depend on claim 5 and thus would be allowable for the same reasons.
Claims 10-11 and 15 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the closest prior art to the claimed invention is Wang (US 20180211826 A1) in view of Choi (US 20120009356 A1) and Ranish (US 20140345526 A1). Wang teaches forming a multilayer stack of alternating layers of molybdenum of silicon on a substrate within a multi-cathode PVD chamber to form an EUV mask blank, wherein the chamber has a shield/liner. Choi teaches coating a liner with a SiNx/SiOxNy bilayer. Ranish teaches depositing on the liner by PVD. However, the aforementioned references fail to explicitly teach depositing the first and second layer on the liner, while the liner is rotating. Maeda (US 20190169737 A1) teaches rotating a shield while sputtering to form a pasting layer. However, the shield of Maeda is not a “liner” of the multi-cathode physical vapor deposition chamber and there is no teaching, suggestion, or motivation to modify the aforementioned references to deposit the first and second layer of the bilayer while the liner is rotating. Therefore, claim 10 is allowed.
Claims 11 and 15 depend on claim 10 and thus are allowed for the same reasons.
Claims 12-14 and 16 depend on claim 10 and thus would be allowable for the same reasons if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeng (US 9773665 B1) teaches alternating layers of silicon nitride and silicon on the shield while silicon also is deposited on the substrate and thus can meet the limitations of claim 1 when combined with a reference teaching alternating layers of silicon and molybdenum because a bilayer of SiNx and Mo would inherently be formed on the shield through the deposition process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797